Oliver, Chief Judge:
These two appeals for reappraisement relate to certain bicycles exported from France and entered at the port of Boston.
Stipulated facts, upon which these appeals have been submitted, establish that the proper basis for appraisement of the articles in question is cost of production, as defined in section 402(f) of the Tariff Act of 1930, and that such statutory value therefor is equal to the invoice values, less amounts as invoiced for ocean freight and marine insurance premium prorated, and I so hold.
Judgment will be rendered accordingly.